Parker, C. J.
Where it is apparent, upon the face of a promissory note, that it has been altered at some time, that fact will not vitiate the note, if it appears, also, that the alteration was made before the delivery of the note to the payee, or afterwards with the assent of the maker.
*397The question when the alteration was made, is one for the consideration of the jury ; and they may be satisfied, in some instances, from the inspection of the paper itself, that the alteration was made before the signature was affixed to the note. 1 Shepley’s R. 390, Gooch vs. Bryant.
But in the absence of all evidence, either from the appearance of the note itself, or otherwise, to show when the alteration was made, it must be presumed to have been made subsequent to the execution and delivery of the note. 5 Bing. R. 183, Henman vs. Dickinson; 3 Car. & Pay. 55, Bishop vs. Chambre; 1 Peters’ C. C. R. 369, Prevost vs. Gratz ;—Contra, 1 Shepley 390.
This rule is necessary for the security of the maker, who must otherwise take evidence of the appearance of the note when it is delivered, in order to protect himself against alterations subsequently made without his privity.

Neio trial granted.